944 A.2d 75 (2008)
In re The NOMINATION PAPERS OF Mauree GINGRICH as a Candidate for Representative in The General Assembly in the 101st Legislative District,
Appeal of Russell H. Diamond.
No. 18 MAP 2008.
Supreme Court of Pennsylvania.
Submitted on Briefs March 14, 2008.
Decided April 3, 2008.
Lawrence M. Otter, Harrisburg, for Russell H. Diamond, appellant.
Linda J. Shorey, Marsha Ann Sajer, Anthony Richard Holtzman, Kirkpatrick & Lockhart Preston Gates Ellis, LLP, Harrisburg, for Mauree Gingrich, appellee.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD and McCAFFERY, JJ.

ORDER
PER CURIAM.
AND NOW, this 3rd day of April, 2008, the Order of the Commonwealth Court is hereby AFFIRMED.
Justice SAYLOR did not participate in the consideration or decision of this matter.